Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 1 of 39

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JANE DOE,

Plaintiff, Civil Case No. 1:19-CV-284 GLS/CFH
-against-

UNION COLLEGE, THE BOARD OF TRUSTEES
OF UNION COLLEGE, MELISSA A. KELLEY,
Individually and as an agent for Union College,
TRISH WILLIAMS, individually and as an agent

for Union College; DARCY A. CZAJKA, individually
and as an agent for Union Coliege,

Defendants.

MEMORANDUM OF LAW

 

CARTER, CONBOY, CASE, BLACKMORE,
MALONEY & LAIRD, P.C.

Attorneys for Defendants

Office and P.O. Address

20 Corporate Woods Boulevard

Albany, NY 12211-2396

Phone: (518) 465-3484
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 2 of 39

TABLE OF CONTENTS
Page
TABLE OF AUTHORITIES .0.........cccccccccccecsceceeseeseceseesseessuaeeeeaeenseeneeessseuenseezseasennsassensuesaessens iti
PRELIMINARY STATEMENT ............c:ccccssscscssssesccececeeeeeeuerseceeneecavensareenscesevserrenseveesenesesesees 1
STATEMENT OF FACTS ........cccccsscececcesceesceceeceerecssessesessceaussesesuesceceeeeeseeseeseesssneeneaaranraesseres 2
a. Union's Published Sexual Misconduct Policy and Formal
ReESOIUtION PrOCECUI...........ccccescesceeseereceseeceensceestesaeeeseueeseeeeeceeteeuseetaetsnanenesses 2
b. Union’s Investigation of the Sexual Misconduct Compiaint
by Jane Doe oo... cece eeetee cere ener etre neeeeeeeeeetesneewesseaaaaseeeeneteeteceessestcrenservaes 6
ARGUMENT ...0.......ccccccccccesceeceeeessessesseeseeusueceuseuseeesaecacesseessssesenseensaaasasensasesssnseseseesecceeseetese 9
I. PLAINTIFFS’ FIRST AND SECOND CAUSES OF ACTION ALLEGING
VIOLATIONS OF TITLE IX MUST BE DISMISSED AS THEY FAIL
TO STATE CAUSES OF ACTION o.oo... ccccccsecseeceeseeceeceessessssnssesssserees 10
a. Plaintiff's first cause of action against Union for violation of Title IX
due to a “hostile education environment” fails to state a cause of
ACHION 000... cece cececenececeeeeceseaeceececaeeceeceeseaaaesceueeeeeenessceeseessaveneseensaneasenseseneagses 11
b. Plaintiff's second cause of action alleging that the defendants were
deliberately indifferent to plaintiffs complaint of sexual misconduct
in violation of Title [X fails to state a cause of action... ee 16
IL. PLAINTIFF'S FIRST AND SECOND CAUSES OF ACTION BROUGHT
UNDER TITLE [IX MAY BE BROUGHT ONLY AGAINST
INSTITUTIONAL DEFENDANTS. ...........00c:cccccceccereeeeeeseteeeeereesesvaneenaeneeneeneeea 20
HH. PLAINTIFFS THIRD CAUSE OF ACTION FOR NEGLIGENCE MUST
BE DISMISSED AS !T FAILS TO STATE A CAUSE OF ACTION ............... 21
IV. PLAINTIFFS FOURTH CAUSE OF ACTION FOR INTENTIONAL
AND/OR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
MUST BE DISMISSED AS IT FAILS TO STATE A CAUSE OF ACTION
vuvacuaneuuaueuseeeucteesuceucuecersayeaecaucaucauaucuneuneaeseeecceeeceeaeeueeaeaseeseaaneninaieaseneetereesesees 22
a. Plaintiffs cause of action for intentional infliction of emotional
distress fails to state a cause Of ACTION «2.00.0... ccc ctteeetterteeteeneneeeees 22
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 3 of 39

b. Plaintiff's cause of action for negligent infliction of emotional distress
fails to state a cause Of ACTION... ee eennercenrenenaeereeerrteeretterenterenses 24

V. PLAINTIFF'S FIFTH CAUSE OF ACTION FOR BREACH OF
CONTRACT MUST BE DISMISSED AS IT FAILS TO STATE A CAUSE

OF ACTION... cccceeceereee rere eeeeneeeneeesereeesnaeeseeeeernsaeecnneaersaeersessnsnenseneneeennees 26

VL »=- PLAINTIFF DOES NOT HAVE A PRIVATE RIGHT OF ACTION
UNDER THE VIOLENCE AGAINST WOMEN ACT .........cecccccssereeeecstsrerecsens 32
CONCLUSION... cece cece ccee rca eeeeeereaeeceee ree cean eee deesneseaeeevaneneneseeeeeuaaesneatneesnaeessesnereenaas 33
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 4 of 39

 

 

TABLE of AUTHORITIES
Page
Cases Cited
Alexander v. Sandoval, 532 U.S. 275 (2001)... cccccccecceeccsersereesesectsererserasineareeeseenaenanas 12
Ashcroft v. Iqbal, 556 U.S. 662 (2009)... cece tenet eee renee eee e enter ee eet enter tpenieeteerenereenes 10
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ooo. cccccccecsssnseeneeeeeeeesereseneneeeentenens 10

 

Bliss v. Putnam Valley Cent. Sch. Dist., 2011 U.S. Dist. LEXIS 35485 (S.D.N.Y. 2011)...11

 

 

 

 

 

 

 

 

 

 

 

Cavallaro v. Pozzi, 28 A.D.3d 1075 (4 Dep't 2006) ........ccceccesessecsecsesersecssestsenteecsseeseee 23
Chandrapaul v. City Univ. of N.Y., 2016 U.S. Dist. LEXIS 52961 (E.D.N.Y 2016).....0....... 21
Clark-Fitzpatrick, Inc. v. Long Island R. Co., 70 N.Y.2d 382 (N.Y. 1987) 0... 22
Clesi v. Zinc Corp. of Am., 2011 U.S. Dist. LEXIS 16441, (N.D.N.Y. 2001)... 33
Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629 (1999)... ceeeneeeeteeeenenees 11,16
DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104 (2d Cir. 2010)... eee ceeeeeeteneeeeeeeeeeneee 3
Doe v. Brown University, 166 F.Supp.3d 177 (D.R.1. 2016)... eee eee renee 16
Doe v. Colgate Univ., 2017 U.S. Dist. LEXIS 180267 (N.D.NLY. 2017) 2... eeeereees 11
Doe v. Coll. of Wooster, 243 F.Supp.3d 875 (N.D. Ohio 2017) «0... eeereereeereeneene 24
Doe v. Rider Univ., 2018 U.S. Dist. LEXIS 7592 (D.N.J. 2018)... eect eres 24
Esposito v. New York, 453 F. App’x. 37 (2d Cir. 2011)... ececeeeteernenteneereereneeenseees 33
Faiaz v. Colgate Univ., 64 F.Supp.3d 336 (N.D.N.Y. 2014) oo... ceceesereneeeeeereneeeeeeerseees 22
Fellheimer v. Middlebury Coll., 869 F. Supp. 238 (D. Vt. 1994)... eee ee reeteereeee eee 24
Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246 (2009) occ csceseereereesene eens 20, 21
Fraad-Wolff v. Vassar College, 932 F. Supp. 88 (S.D.N.Y. 1996) ooo. cee esereeeeeenees 24
Gally v. Columbia Univ., 22 F.Supp.2d 199 (S.D.N.Y. 1998)... cccsecesesseetesteeseeeeeeeernes 27
Gay v. Carlson, 60 F.3d 83 (2d Cir. 1995) ooo. ce ccceeeeeee sere teertenersnescnnaerecetesstnerenenineretias 23
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 5 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heckman v. Town of Hempstead, 568 F. App’x 41 (2d Cir. 2014)... sce cee eeeeernteeenees 3
Howell v. New York Post Co., 81 N.Y.2d 115 (N.Y. 1993). 000. eee ceernee tee reenteeeeeeees 23
Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638 (2d Cir. 1998)... ccete eee reees 10
Johnson v. New York City Bd. of Educ.,704 N.Y.S.2d 281 (2d Dep’t 2000)... 25
Keating v. Town of Burke, 86 A.D.3d 660 (3d Dep't 2011) o.oo. ener cette renenneneeneee 21
Leeds v. Meltz, 85 F.3d 51 (2d Cir. 1996)... cece ccccceseesceeceeeeeeeeecaeeeeeeeeenepeaeaeeeeeeeneennenes 10
Leff v. Our Lady of Mercy Academy, 150 A.D.3d 1239 (2d Dep’t 2017)... eee 23
Mallory v. Ohio University, 76 F. App’x 634 (6 Cir. 2003) 0... ccscseesecsessreeeeeseesereeanes 16
Mangiafico v. Blumenthal, 471 F.3d 391 (2d Cir, 2006). 0... ce eee e eee ee ere een reerenrenneene 3
Martin v. Citibank, N.A., 762 F.2d 212 (2d Cir. 1985) ooo... eee eeeeeeer ee treeereree es beteeeeeeeees 23
Mortise v. United States, 102 F.3d 693 (2d Cir. 1996)... ee teeecereeeeeteeeeeeernees 24, 25
Murphy American Home Prod. Corp., 58 N.Y.2d 293 (N.Y. 1983)... sccseeenreererseereeneees 23
New York Univ. v. Cont’l Ins. Co., 87 N.Y.2d 308 (N.Y. 1995)... cee ee cee seereneeeeeeeneaes 22
Papelino v. Albany College of Pharm. of Union Univ., 633 F.3d 81 (2d Cir. 2011)............ 26
Pasquaretto v. Long Island Univ., 106 A.D.3d 794 (2d Dep’t 2013)... eee 22
Patel v, Contemporary Classics of Beverly Hills, 259 F.3d 123 (2d Cir. 2001)... 9
Personnel Adm’r. of Mass. v. Feeney, 442 U.S. 256 (1979)... ceceeceeeeeereecreeceeeeaee 13
Prasad v. Cornell Univ., 2016 U.S. Dist. LEXIS 161297 (N.D.N.Y. 2016) occ 22
Ricci v. DeStefano, 557 U.S. 557 (2009)... eee eee cern cee raneeceeeneeeeeeeeneeeseeeeeeeerengees 12
Ross v. Corp. of Mercer Univ., 506 F.Supp.2d 1325 (M.D. Ga. 2007) ..... eee 20
Rothman v. Gregor, 220 F.3d 81 (2d Cir. 2000) oo... ce eeeseseeteeerreesreeeeeteee rate renee entreeens 3
Routh v. University of Rochester, 981 F.Supp.2d 184 (W.D.N.Y. 2013)... ee 27, 29
Saravanan v. Drexel Univ., 2017 U.S. Dist. LEXIS 193925 (E.D.P.A. 2017)... eee 16

 
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 6 of 39

 

 

 

 

 

 

 

 

 

Simpson v. Uniondale Union Free Sch. Dist., 702 F.Supp.2d 122 (E.D.N.Y. 2010).......... 25
Talbot v. N.Y. Inst. of Tech, 225 A.D.2d 611 (2d Dep't 1996)........ eee eee eteeeeeeeees 22
Tolbert v. Queens Coll., 242 F.3d 58 (2d Cir. 2001)... cee eee cree eee e cee cee ree ttneneneena 12
Tubbs v. Stony Brook Univ., 2016 U.S. Dist. LEXIS 28465 (S.D.N.Y 2016)............ 3, 16, 19
United States v. Morrison, 529 U.S. 598 (2000)... cecccccereeceetecteeteeeteeeennesaeeneseesensaneeaas 33
United States ex re/, Ben-Shiush v. St. Luke’s-Roosevelt Hosp., 2000 U.S. Dist.

LEXIS 3039 (S.D.N.Y. 2000)... cc cecceeecceteeeer ee cceeecseeecsaeeseaueeeassceeaenseeeeneeaseeseeseneeeennas 24
Vought v. Teachers College, Columbia University, 127 A.D.2d 654 (2d Dep't 1987) ........ 22
Walker v. New York, 974 F.2d 293 (2d Cir. 1992) 00.0.0... ce cee cteeneeee nent reer eee eee eter een eeeeenene 10
Walker v. President and Fellows of Harvard Coll., 82 F.Supp.3d 524 (D. Mass. 2014).....11
Ward v. New York Univ., 2000 U.S. Dist. LEXIS 14067 (S.D.N.Y. 2000) .... 27
Weser v. Glen, 190 F. Supp. 2d 384 (E.D.N.Y. 2002) o.oo. e eee tee rereeeeeeeceeetias 14

Wolff v. State Univ. of N.Y. College at Cortland, 2016 U.S. Dist. LEXIS (N.D.N.Y. 2016). 20

Yu v. Vassar Coll., 97 F. Supp. 3d 448 (S.D.N.Y. 2015)... ecececceeeeeeeneeneenereeeenes 11, 12

Yusuf v. Vassar Coll., 35 F.3d 709 (2d Cir. 1994) 0... c ec ecesennreeeeeeeeneeneneees 12,13,14
Statutes

20 U.S.C. §1681(€) oo. ceccccesceeceneeeceneresneeeeeeecceneeeeeseeveevewsageasesaseneasasaseeasenreeseeeeeenvass 10,12
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 7 of 39

PRELIMINARY STATEMENT

Plaintiff commenced this action seeking damages as a result of defendants’
alleged violations of Title IX and New York state common law. Specifically, plaintiff's First
Amended Complaint asserts five causes of action: (1) discrimination in violation of Title
IX: sexually hostile culture; (2) gender discrimination in violation of Title IX: deliberate
indifference; (3) common law negligence; (4) common law intentional and/or negligent
infliction of emotional distress; and (5) breach of contract.

Plaintiff made a complaint of sexual misconduct against a fellow student at Union
College. An investigation was conducted by neutral investigators pursuant to Union
College’s written policies and procedures. A hearing was held before an Adjudication
Panel which reached findings and conclusions. Those findings and conclusions were
affirmed by an Appeals Panel. Despite Union College's adherence to its written policies
and procedures, plaintiff now asks this Court to substitute her judgment for that of Union
College’s Adjudication Panel in this internal disciplinary matter, based upon speculative
and conclusory claims of wrongdoing by Union College.

Sexual misconduct and harassment against students by other members of the
Union College community threatens Union’s educational goals. Allegations of sexual
misconduct are subject to careful review. Union’s policies and procedures for
investigating and adjudicating allegations of sexual misconduct are based on Union’s
commitment to promoting a safe, respectful, welcoming, and inclusive educational
environment for all members of the Union community. See, Affidavit of Michael J. Murphy,
Esq. (hereinafter “Murphy Aff.”), Ex. A, p. 6. Union’s decisions with regard to discipline

related to complaints of sexual misconduct are educational in nature. Such decisions
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 8 of 39

shouid be given deference by the Court, as they are based upon Union’s internal policies
and procedures, and there are no plausible allegations of discrimination or bad faith
alleged tn the First Amended Complaint. Union's policies and procedures for promptly
and equitably resolving allegations of sexual misconduct balance the interests of
individual Union students, along with those of Union’s entire student body and its
educational mission. Union's determination, relative to a complaint of sexual misconduct,
based upon its published Sexual Misconduct Policy, is an exercise of professional
educational judgment.

Defendants, Union College, the Board of Trustees of Union College, Melissa
Kelley, Trish Wiliams and Darcy Czajka (hereinafter “defendants”), respectfully submit
this motion, pursuant to Federal Rule of Civil Procedure 12(b)}(6), seeking dismissal of
plaintiff's First Amended Complaint, with prejudice and on the merits, based on failure to
state a claim upon which relief can be granted, together with such other and further relief
the Court may deem just and proper.

STATEMENT OF FACTS
a. Union’s Published Sexual Misconduct Policy and Formal Resolution
Procedure

At ail times relevant to this action, Union had written and published policies and
procedures in place to ensure the prompt and equitable resolution of complaints involving
sexual misconduct. These policies, set forth in Union’s Sexual Misconduct Policy

(hereinafter “Policy”),' were enacted “to reflect and maintain [Union’s] institutional values

 

1 In addition to the Sexual Misconduct Policy, the complaint also refers to both an “Administrative Policy”
(compl. { 91) and a “Sexual Misconduct Bill of Rights” (compl. {| 203). Both of these policies are contained
within the Sexual Misconduct Policy provided by the defendants. See, Murphy Aff., Ex. A, pp. 6-8 and 42—
43, respectively.
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 9 of 39

and community expectations, to provide for fair and equitable procedures for determining
when this Policy has been violated, and to provide recourse for individuals and the
community in response to violations of this Policy.” Murphy Aff., Ex. A, p. 5.2 Complaints
of sexual misconduct against Union students are handled in accordance with this Policy's
detailed procedure. See, Murphy Aff., Ex. A, Appendix A.

The Policy enumerates nine specific examples of impermissible sex or gender-
based harassment, providing students and members of the Union College community
with notice that any kind of sexual harassment, including the enumerated categories, is
not tolerated and may result in disciplinary action. Id. at p. 13. The Policy states that
“Formal Resojution of a complaint under this policy will occur through the use of an
Adjudication Panel.” Id. at p. 39. The Policy sets forth the following procedure for formal
resolution of a complaint:

Initiating the Disciplinary Process
Responding to a Disciplinary Complaint
Fact Finding Investigation

Investigative Report

Document Review

Notice of Charges
Notice of Adjudication

NOabBwh>

 

2 The Union College Sexual Misconduct Policy is properly considered in connection with the defendants’
motion to dismiss. “[T]he Court is entitled to consider facts alleged in the complaint and documents attached
to it or incorporated in it by reference, documents ‘integral’ to the complaint and relied upon if.” Tubbs v.
Stony Brook Uniy., 2016 U.S. Dist. LEXIS 28465, at *11 (S.D.N.Y. 2016) (quoting Heckman v, Town of
Hempstead, 568 F. App’x 41, 43 (2d Cir. 2014)). Moreover, a document may be incorporated when a
plaintiff had possession or knowledge of the document, upon which they relied in drafting the complaint.
Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir. 2000) (holding that the complaint is deemed to include
“documents plaintiffs either possessed or knew about and upon which they relied in bringing the suit’). A
court may additionally consider a document not incorporated by reference into the complaint “where the
complaint ‘relies heavily upon its terms and effect,’ thereby rendering the document ‘integral’ to the
complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (quoting Mangiafico v.
Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006)). Here, plaintiff alleges that she was provided the Sexual
Misconduct Policy (compl. J 112), and plaintiff quotes and refers heavily from the Sexual Misconduct Policy.
Therefore, the Court can properly consider the Policy in connection with the defendants’ motion. See, e.g.,
compl. 94] 91-92, 113, 116, 148, 150, 151, 168, 165, 176, 183, 196, 222, 265, 280.
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 10 of 39

8. Panel Adjudication/Decision

9. Sanctions

10. Outcome Letter

11. Appeals

12.Concerns about the Implementation of this Policy
13. Integrity of Process

14.Conclusion of Case. Id.

The Policy notes that the disciplinary process is commenced following Union's
receipt of a statement from the complainant detailing the allegations of sexual
misconduct. Murphy Aff., Ex. A, p. 32, 40. The Policy states that “[t]he Complainant's
Statement is one of the most important documents to be considered in the Sexual
Misconduct Adjudication Process.” Id. at p. 41. Once a complaint has been submitted,
a “No Contact Order’ is put into place between the compiainant and the respondent to
bar any communication or contact between the parties. id. at p. 42. The respondent is
advised in writing of the disciplinary complaint against him or her. Id. at p. 43. Ifthe claim
is disputed, the respondent is required to meet with the Title IX Team within five days and
provide a written response to the Title IX Coordinator. Id. at pp. 45-46.

Once statements of both complainant and respondent are submitted to the Title IX
Coordinator, neutral investigators are appointed by Union to conduct a fact finding
investigation. Id. at p. 45. In completing the investigation, the investigators may conduct
document review, party interviews, witness interviews, and/or consult expert witnesses.
Id. at pp. 47-48. Once the investigation is complete, the investigators prepare a report
summarizing the relevant facts received through the investigation, which is presented to
the Senior Associate Dean of Students and Director of Student Conduct and the Title IX

Coordinator for review, along with any witness statements and documentary evidence.
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 11 of 39

Id. at pp. 48—-49. Irrelevant, immaterial, prejudicial, and otherwise inadmissible
information is redacted from the report by the Senior Associate Dean of Students. Id.

The finalized report is made available to both parties for review at the Dean of
Students’ office or in the Title 1X Coordinator's office. Id. at p. 50. Under the Policy, no
documents are permitted to be taken from the office by either party. Id. After reviewing
the final investigative report, either party can submit proposed changes or concerns. Id.

Following finalization of the report, a letter is sent to both the complainant and the
respondent providing a brief summary of the conduct at issue and the specific provisions
of the policy that are alleged to have been violated. Id. at p. 51. Specific information
about each partys meeting with the “Adjudication Panel’, called a “pre-decision
conference’ is also contained therein. Id. The “Adjudication Pane!” (hereinafter “Panel”)
is appointed by the Title IX Coordinator, and is “typically composed of two (2) faculty or
staff members, two (2) students, and a Senior Student Affairs Administrator.” Id. at p. 52.
The purpose of the pre-decision conference is for both the complainant and respondent
to comment on and respond to the information presented, ask and answer questions, and
provide any additional information that should be considered prior to a final decision being
rendered. Id. at p. 52.

Following both conferences, the complainant and respondent are afforded the
opportunity to review the entire written transcript of both conferences. Id. The parties are
then able to submit additional information, statements, and/or corrections to the Panel for
it to consider in its deliberations. Id. After the complainant and respondent have met with
the Panel, the panel members deliberate in a closed meeting. Id. at p. 55. The Panel

then determines, by a preponderance of the evidence, whether it is more likely than not
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 12 of 39

that a respondent is responsible for the alleged violation(s). Id. The parties are notified
of the Panel's decision “at or near the same time.” Id. at p. 58.

The Policy states as follows:

The Panel Adjudication process is intended to provide a fair and ample

opportunity for each side to represent his/her account of the incident and

for the Panel to determine whether College policy was violated and to

recommend appropriate sanctions, if necessary. The Panel is a formal

proceeding not comparable to a criminal or civil process; it is the mechanism

by which the college assesses, and as appropriate, takes formal disciplinary

action regarding a violation of College Policy. Id. at p. 53.

Either party may appeal the Panel's determination on one of the following grounds:
(1) procedural error; (2) new information; and/or (3) severity of the disciplinary action. Id.
at pp. 58-60. Appeals are heard by an “Appeals Panel,” which is a three-person impartial
panei comprised of a senior administrator and two trained panel members who were not
part of the original decision making process. Id. at p. 59. A written decision is rendered
within approximately 15 days following the filing of a notice of appeal. Id. at p. 60. The

outcome of the appeal is put in a written decision and mailed to each party. Id.

b. Union's Investigation of the Sexual Misconduct Complaint by Jane
Doe?

Plaintiff's First Amended Complaint alleges that she attended an orientation
session held by Dr. Melissa Kelley, Union's Tile IX Coordinator, on September 4, 2017.
Compl. J 74. Plaintiff informed Dr. Kelley of her allegations of sexual misconduct against

another Union student shortly after. Id. at {§] 75-76. Upon hearing plaintiff's allegations,

 

3 The facts recited herein are drawn from the complaint as well as pertinent Union policies and procedures
that are incorporated by reference in the complaint. See, Murphy Aff., Ex. A. The complaint’s factual
allegations are accepted as true solely for purposes of this motion.
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 13 of 39

Dr. Kelley directed plaintiff to go to Union’s health center. Id. at 81. Plaintiff claims that
Dr. Kelley did not follow up with plaintiff after this conversation. J] 81-82.

Plaintiff, accompanied by her mother, met with Dr. Kelley, the Director of Campus
Safety, and the Senior Associate Dean of Students and Director of Student Conduct, Trish
Williams, on January 16, 2018. Compl. 110. At this meeting, plaintiff was counseled
about filing a complaint based upon her allegations, and about the potential avenues for
relief available to plaintiff. Id. at | 110-111.4 Union issued a No Contact Order to the
respondent on January 18, 2018, two days after meeting with plaintiff. Compl. { 174;
Murphy Aff., Ex. A, pp. 35-36, 42. The disciplinary process was commenced on January
22, 2018 once the plaintiff submitted her written statement detailing the allegations of
sexual misconduct. Compl. 115; Murphy Aff., Ex. A, pp. 39-41.

The respondent was notified of the complaint and provided with an opportunity to
review the complaint. Compl. J 116. Respondent then submitted his own written
statement in response to the complaint. Compl.; Murphy Aff., Ex. A, pp. 44—46. Neutral
investigators were appointed to complete an investigation into plaintiffs complaint. The
precise order of and manner in which the neutral investigators investigate complaints is
not set forth in the Policy, and is a matter of independent discretion of the assigned
investigators. See generally, Compl. J] 117-131; Murphy Aff., Ex. A, pp. 46-48. The
Policy sets forth that investigators may undertake the following to complete their
investigation: conduct document review, party interviews, witness interviews, and/or

consult expert witnesses. Murphy Aff., Ex. A, pp. 47-48 (emphasis supplied).

 

4 Plaintiff was aware of Union’s Sexual Misconduct Policy, and was able view it on Union College’s website.
See, e.g., Compl. J] 91-92, 142-113.
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 14 of 39

The investigators prepared an investigation report once their investigation was
completed. Compl. § 132; Murphy Aff. Ex. A, p. 49. The Senior Associate Dean of
Students and Director of Student Conduct, Ms. Williams, and Dr. Kelley then reviewed
the investigative report and its accompanying evidence, and redacted any immaterial,
prejudicial, or otherwise inadmissible information. Murphy Aff., Ex. A, pp. 49-50. The
report was then made available for both the complainant and respondent to review.
Compl. J 141; Murphy Aff., Ex. A, p. 50. They were each provided the opportunity under
the Policy, which plaintiff took, to submit requested changes to the report. Compl. 7]
145-147; Murphy Aff., Ex. A, p. 50. Neither party was permitted to take either the report,
or any materials contained therewith, under the Policy. Murphy Aff., Ex. A, p. 50.

Once the report was finalized, both parties were sent a letter identifying the specific
provisions of the Policy respondent was alleged to have violated, and were notified of
their respective pre-decision conferences before the Adjudication Panel. Compl. {| 148;
Murphy Aff., Ex. A, p. 51. The appointed Adjudication Panel consisted of the Associate
Dean of Students, two faculty members, the Director of Residential Life, and a Union
student. Compl. § 152. Separate pre-decision conferences were held for plaintiff and
respondent. Compl. J] 149, 161. Plaintiff submitted questions which were asked of the
respondent at his pre-decision conference. Id. at J 168.

Both parties were provided with transcripts of the pre-decision conferences.
Compi. 7 183; Murphy Aff., Ex. A, pp. 52-53. Plaintiff was provided under the Policy, and
took advantage of, the opportunity to submit additional information, statements, and/or

corrections following her receipt of both transcripts. Compl. {ff 183-184; Murphy Aff., Ex.
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 15 of 39

A, pp. 52-53. This included a rebuttal of the respondent’s statements given at his
conference and twelve pages of corrections to the transcripts. Compl. 7 184.

Following receipt of all evidence, the Panel then conducted deliberations based on
ail available evidence. Murphy Aff., Ex. A, p. 55. On May 22, 2018, plaintiff and her
advisor were informed that the Panel did not find the respondent responsible for the
conduct alleged in the complaint. Compl. | 189-191. Respondent was also informed
of this decision. Compl. | 190. As required under Union's Policy, the notification of both
the complainant and respondent occurred “at or near the same time.” Compl. 4] 190;
Murphy Aff., Ex. A, p. 58.

Plaintiff appealed the Adjudication Panel's findings. Compl. § 206. Respondent
was notified of plaintiffs appeal and submitted a response to same. Murphy Aff., Ex. A,
p. 59. An Appeal Panel was appointed. [n this case, Darcy Czajka, Union Chief of Staff,
served as the Chair of the Appeals Panel. Compl. J 213. Ms. Czajka informed plaintiff
of the denial of plaintiffs appeal by a written decision setting forth the precise basis for
the denial. Compl. {J 214—224.

Plaintiff commenced this action by filing of the Summons and Complaint on March
1, 2019. (Dkt. 1). The defendants filed a motion to dismiss pursuant to Fed. R. Civ. P.
42(b)(6) on April 1, 2019. (Dkt. 13). Plaintiff filed a First Amended Complaint on April 22,
2019. (Dkt. 19). The defendants now move to dismiss the First Amended Complaint.

ARGUMENT

In evaluating Rule 12(b)(6) motions to dismiss for failure to state a claim, “the

district court must accept all allegations in the complaint as true and draw all inferences

in the non-moving party's favor.” Patel v. Contemporary Classics of Beverly Hills, 259
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 16 of 39

F.3d 123, 126 (2d Cir. 2001) (citing Irish Lesbian & Gay Org. v. Giuliani, 143 F.3d 638,
644 (2d Cir. 1998)). Dismissal is appropriate if “it appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which would entitle him to relief.” Walker
v. New York, 974 F.2d 293, 298 (2d Cir. 1992) (internal quotations and citation omitted).
“While the pleading standard is a liberal one, bald assertions and conclusions of law wili
not suffice.” Leeds v. Meltz, 85 F. 3d 51, 53 (2d Cir. 1996).

The Supreme Court clarified that “the tenet that a court must accept as true all of
the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.
Iqbal, 556 U.S. 662, 679-80 (2009) (quoting, Bell Atl. Corp. v. Twombly, 550 U.S. 544
(2007)). “[T]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, also are insufficient.” Id. Thus, a pleading that offers “labels and

yf

conciusions,” “a formulaic recitation of the elements of a cause of action’ or “naked
assertion{s]” devoid of “further factual enhancement” is insufficient. Id. (quoting,
Twombly, 550 U.S. at 555). “[Where the well-pleaded facts do not permit the court to
infer more than the mere possibility of misconduct, the complaint has alleged — but it has
not show[n] that the pleader is entitled to relief.” Id, at 679 (internal citations and

quotations omitted).

POINT |

 

PLAINTIFF’S FIRST AND SECOND CAUSES OF ACTION ALLEGING
VIOLATIONS OF TITLE IX MUST BE DISMISSED AS THEY FAIL. TO
STATE CAUSES OF ACTION

Title IX of the Education Amendments of 1972 prohibits sexual discrimination by

federally funded educational institutions. See, 20 U.S.C. § 1681(a). An educational

institution’s failure to prevent or remedy sexual harassment of a student, including sexual

10
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 17 of 39

assault, may violate Title IX. See, Davis v. Monroe County Bd. of Educ., 526 U.S. 629,
648 (1999); Bliss v. Putnam Valley Cent. Sch. Dist., 2011 U.S. Dist. LEXIS 35485, *13
(S.D.N.Y. 2011).

The Supreme Court set forth the “limited circumstances” in which a recipient of
federal funding can be liable for discrimination arising out of student-on-student
harassment in Davis v. Monroe County Board of Education. 526 U.S. 629, 644-45
(1999). Davis sets forth three elements that are needed for a plaintiff to demonstrate a
prima facie case of student-on-student sexual harassment: (1) the alleged harassment
was so “severe, pervasive, and objectively offensive” that it deprived the plaintiff of
“access to the education opportunities or benefits provided by the school”; (2) the funding
recipient had “actual knowledge” of the sexual harassment and (3) the funding recipient
was “deliberately indifferent to the harassment.” Id. at 642-43.

In evaluating Title IX claims, “[t]he Court cannot engage in a granular examination

of the record to find fault in the Panel’s decision-making.” Doe v. Colgate Univ., 2017
U.S. Dist. LEXIS 180267 (N.D.N.Y. 2017). See also, Yu v. Vassar Coll., 97 F.Supp.3d
448, 461 (S.D.N.Y. 2015) (“The Court's role . . . is neither to advocate for best practices
or policies nor to retry disciplinary proceedings.”); Walker _v. President and Fellows of
Harvard Coll., 82 F.Supp.3d 524, 531-32 (D. Mass. 2014) (“It is not the business of...

judges to tell universities what statements they may consider and what statements they

must reject.”)

a. Plaintiff's first cause of action against Union for violation of Title IX
due to a “hostile education environment” fails to state a cause of
action

11
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 18 of 39

Because “Title IX was enacted to supplement the Civil Rights Act of 1964’s bans
on racial discrimination in the workplace and in universities .. . [and] because Title IX
mirrors the substantive provisions of Title Vi and the Civil Rights Act of 1964... courts
have interpreted Title IX by looking to the body of law developed under Title VI, as well
as the caselaw interpreting Title VII.” Yusuf v. Vassar Coll., 35 F.3d 709, 714 (2d Cir.
1994). However, while a Title Vli claim may be premised on the “disparate impact” a policy
has with respect to a protected group (see, e.g., Ricci v. DeStefano, 557 U.S. 557, 577
{2009)), courts have held that disparate-impact claims may not be brought under Titles
Vi and IX. See, e.g., Alexander v. Sandoval, 532 U.S. 275, 280 (2001) (noting that Title
VI “prohibits only intentional discrimination” and that Title IX “was patterned after Title
VI’); Yu_v. Vassar Coll.. 97 F. Supp. 3d 448 (S.D.N.Y. 2015) (interpreting Sandoval and
other precedent to mean there is no private right of action for disparate impact under Title
1X and citing cases.) Thus, in order to establish a claim of discrimination under Title IX,
a plaintiff must ultimately show that the defendant discriminated against him or her
because of sex; that the discrimination was intentional; and that the discrimination was a
“substantial” or “motivating factor’ for the defendant’s actions. See, Tolbert v. Queens
Coll., 242 F.3d 58, 69 (2d Cir. 2001). It is not enough to show that policy or practice
disproportionately affects one sex.

Plaintiff's claim for sex discrimination in violation of Title 1X for an alleged “hostile
education environment” fails to allege that plaintiff was discriminated against on the basis
of her sex. Title IX prohibits discrimination “on the basis of sex.” 20 U.S.C. § 1681(a).
To raise a cognizable claim of sex discrimination, plaintiff must plausibly allege that “a

particular course of action [was undertaken] at least in part because of, not merely in spite

12
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 19 of 39

of, its adverse effects upon” his sex. Personnel Adm'r of Mass. v. Feeney, 442 U.S. 256,
279 (1979)(emphasis added}(internal quotation marks omitted). To survive a motion to
dismiss, plaintiff must “specifically allege the events claimed to constitute intentional
discrimination as well as circumstances giving rise to a plausible inference of... .
discriminatory intent.” Yusuf v. Vassar Coll., 35 F.3d 709, 713 (2d Cir. 1994). “The fatal
gap is . . . the lack of a particularized allegation relating to a causal connection between
the flawed outcome and gender bias.” Yusuf, 35 F.3d at 715.

Plaintiff's First Amended Complaint does not plausibly allege that any purported
errors or omissions in the investigative or adjudicatory process, even if true, are
attributable to intentional gender bias. The Second Circuit in Yusuf v. Vassar College (35
F.3d 709, 713 (2d Cir. 1994)) set forth examples of allegations sufficient to state a Title
IX claim in this context. “Such allegations might include, inter alia, statements by
members of the disciplinary tribunal, statements by pertinent university officials, or
patterns of decision-making that also tend to show the infiuence of gender.” Id. Plaintiff
in this case does not make any such allegations. Indeed, completely absent from the
First Amended Complaint are any allegations that any Union employee or representative
said or implied anything at all in reference to plaintiff's sex.

Instead, plaintiff makes conclusory allegations that Union engaged in a pattern of
policies and decision-making that had the effect of discriminating against women.
Specifically, plaintiff alleges that Union was “deliberately indifferent to a culture of sexual
hostility and violence against women by instituting policies and permitting practices” that:

(i) purposefully ignoring and/or condoning a social culture of sexual violence

and harassment perpetrated by its all-male fraternities; (ii) intentionally

ignoring and/or delaying investigation(s) of complaints of sexual misconduct
and rape perpetrated against its female students; (iii) failing to fulfill their

13
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 20 of 39

obligations as mandatory reporters following receipt of complaints of sexual

misconduct and/or sexual assault; (iv) failing to objectively and sufficiently

investigate complaints of sexual misconduct and/or sexual assault; (v)

intentionally misrepresenting evidence gathered during investigations into

complaints of sexual misconduct and/or sexual assault; (vi) failing to proffer

equal opportunities to female complainants during the investigation and/or

adjudication of complaints of sexual misconduct and/or sexual assault; (vii)

failing to timely hold evidentiary and/or disciplinary hearings to the detriment

of female complainants; and [{viii)] providing male students accused of

sexual misconduct and/or sexual assault unwarranted leniency in the

adjudication of Title IX complaints brought by female students. Compl. §

242.
These conclusory and speculative allegations, even if taken as true, sound in disparate
impact, for which there is no private cause of action under Title IX, and not disparate
treatment, which is required in this case. See, Weser v. Glen, 190 F.Supp.2d 384, 395
(E.D.N.Y. 2002) aff'd, 41 F. App’x 521 (2d Cir. 2002). Plaintiff makes broad claims which
fail to identify any specific instances of Union allegedly discriminating against plaintiff
based upon her sex in resolving her complaint. Moreover, plaintiff alleges speculative
and conclusory claims relative to Union’s handling of other complaints of sexual
misconduct. Compl. J] 104-106. These claims, asserted “[b]y way of example only” and
“upon information and belief,” fail to allege intentional discrimination by Union against
plaintiff because of her sex. See, Compl. {| 105. As plaintiff's non-conclusory factual
allegations fail to give rise to a plausible inference that the outcome of the investigation
and adjudicatory proceeding relative to plaintiff's complaint of sexual misconduct was
motivated by sex, plaintiff's Title 1X claim must be dismissed.

In addition, plaintiff's allegations fail to plausibly “cast some articulable doubt on
the accuracy of the outcome of the disciplinary proceeding.” Yusuf, 35 F.3d at 715. First,

the vast majority of plaintiff's allegations concern the process of the investigations.

Plaintiff raises a series of speculative and conclusory claims about the order, and manner,

14
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 21 of 39

in which the investigation into plaintiffs complaint was conducted (discussed in detail,
Point V, below). However, these claims fail to connect how the outcome of the hearing
was impacted by any of these alleged procedural errors, particularly in light of the fact
that, in addition to the investigative report prepared by Union investigators, both parties
also testified before the Panel about their recollection of the subject events, and had the
opportunity to submit their own evidence and rebuttals for the Panel to consider. Compl.
T7149, 161, 183~185. As such, plaintiff has failed to causally connect any of her claims
of alleged procedural errors in the investigation with the Panel's conclusion, based upon
both documentary evidence and testimony, that it was more likely than not that the
respondent was not responsible for the conduct alleged in the complaint. Murphy Aff.,
Ex. A, p. 55. Even if taken as true, any alleged procedural error that plaintiff alleges in
developing the record with respect to plaintiffs complaint could not be found to have
affected the outcome of the hearing.

In any event, even assuming in arqguendo that plaintiff's First Amended Complaint
satisfies the “articulable doubt” prong of the Yusuf test, it still fails to state any non-
conclusory factual allegations giving rise to a plausible inference that the erroneous
outcome was motivated by plaintiff's sex.

In addition, plaintiff's First Amended Complaint alleges that Union, by permitting
TD Chi to have a presence on campus, exposed Union's female students to harassment
and sexual violence. Compl. J 32-34. As an initial matter, plaintiff does not allege that
the alleged assailant was a member of TD Chi. Id. at | 45. Rather, she allege that she
merely happened to meet him at the TD Chi fraternity house. {[] 41, 44. In any event,

plaintiff fails to allege that Union’s past discipline of TD Chi, or alleged lack thereof, has

15
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 22 of 39

any relationship to Union’s handling of plaintiff's claim of sexual misconduct. Moreover,
plaintiff's speculative allegations about Union's handling of TD Chi, a fraternity to which
neither party belonged and where none of the subject events took place, has any
relationship to Union’s alleged creation of a “sexually hostile environment.”

Based on the foregoing, plaintiff's first cause of action fails to plausibly allege that
Union failed Title [X by discriminating against plaintiff based on her sex. Therefore,
plaintiff's first cause of action must be dismissed.

b. Plaintiff's second cause of action aileging that the defendants were
deliberately indifferent to plaintiff's complaint of sexual misconduct in
violation of Title IX fails to state a cause of action

“The deliberate indifference standard set forth in Davis ... set a high bar for plaintiffs
to recover under Title IX[.] [I]t requires only that schoo! administrators respond to known
peer harassment in a manner that is not ‘clearly unreasonable in light of the known
circumstances.” Tubbs v. Stony Brook Univ., 343 F.Supp.3d 292, 309 (S.D.N.Y. 2018).
“The standard is not mere reasonableness, negligence or carelessness; it requires
recklessness.” Id. it has been held that as deliberate indifference claims impose a
significant burden on the plaintiff, they rarely proceed beyond a motion to dismiss. See,

Saravanan v. Drexel Univ., 2017 U.S. Dist. LEXIS 193925, at *18 (E.D.P.A. 2017).

 

Under a deliberate indifference theory, a plaintiff seeks to hold an institution jiable
for sexual harassment, which requires the plaintiff to demonstrate that an official of the
institution who had authority to institute corrective measures had actual notice of, and
was deliberately indifferent to, the misconduct. See, Mallory v. Ohio University, 76 F.

App’x 634, 638 (6th Cir. 2003) (other citations omitted). In Doe v. Brown University (166

16
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 23 of 39

F.Supp.3d 177, 191 (D.R.I. 2016)) the court held deliberate indifference typically applies
when “a school has ignored a victim’s complaint of sexual harassment or assault.”
Plaintiff's First Amended Complaint fails to state a cause of action for a violation of
Title 1X based upon a deliberate indifference theory. Plaintiff alleges that she told Title IX
Coordinator Melissa Kelley about the subject incident, which iater gave rise to plaintiff's
disciplinary complaint, on September 4, 2017. Compl. J] 74-76. Plaintiff then
inaccurately claims that Dr. Kelley took no action to investigate plaintiff's sexual assault.
Id. at 7 82. This claim is rebutted by plaintiff's own allegation that, upon receiving this
information, Dr. Kelley directed plaintiff fo go to Union’s Wellness Center. Id. at {¥ 84,
84. Plaintiff notably fails to point to any of the communications between plaintiff and Dr.
Kelley following her trip to the Union’s Wellness Center. However, even assuming that
there was no follow up conducted as alleged in the First Amended Complaint, it is clear
that a meeting was held with Dr. Kelley, along with the plaintiff and her mother, on January
16, 2018. Id. at J 109-110. At this meeting, Dr. Kelley assisted plaintiff in understanding
how she could file a formal Title IX complaint with Union. Id. at { 111. Two days after
the meeting, Union issued a “No Contact Order” between plaintiff and the respondent. id.
at 7114. On January 22, 2018, plaintiff submitted a written statement to Union. Id. at ]
115. Under the Policy, once a complainant submitted a written statement detailing the
allegations of the sexual misconduct, the disciplinary process was commenced following
the submission of the complaint. Murphy Aff., Ex. A, pp. 39-40. Notably, plaintiff does
not allege that Union delayed in commencing an investigation upon receipt of plaintiff's

statement and complaint. See generally, Compl. Jf] 114-117.

17
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 24 of 39

Plaintiff also alleges that Union could have commenced an administrative
complaint to begin an investigation immediately after learning of plaintiff's complaint in
september, 2017. Compl. Jf] 91-94. The Policy does reserve Union’s right to
independenily initiate a disciplinary complaint against a student. Murphy Aff., Ex. A, p.
42. However, the Policy notes that “[t]o initiate an Administrative Complaint, the college
will obtain enough information about the incident to prepare a complaint statement which
will be used in place of the Complainant's Statement within this process. The gathering
of information for the complaint usually involves obtaining an account from the
victim/survivor.” Id. at pp. 42-43. Therefore, even had Union decided to commence an
Administrative Complaint against the respondent, Union would need to gather information
in support of that claim by meeting with plaintiff to obtain an account. As such, the
meeting in January, 2018 would have been an important, if not essential, part of Union’s
investigation into the complaint, whether this meeting was for the purpose of commencing
a complaint filed by plaintiff, or if it was for the purpose of investigating the complaint by
Union for an Administrative Complaint. Notably, plaintiff does not allege that the date of
the written complaint and alleged “delay” had any effect on the outcome.

Plaintiffs First Amended Compiaint asserts speculative and conclusory claims
about Union's investigation and handling of other claims of sexuai misconduct. Compl.
771 104—-106. As an initial matter, these allegations contain absolutely no factual
substance, even as they relate to plaintiff's allegations of purported wrongdoing by Union.
See, id. In any event, even if these claims were true, plaintiffs claims of improper

handling of claims of sexual misconduct brought by other students have absolutely no

18
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 25 of 39

relation to whether or not Union followed the Sexual Misconduct Policy in resolving
plaintiff's complaint of sexual misconduct.

Plaintiffs First Amended Complaint reveals that Union took steps to support
plaintiff, assist her in evaluating her options for pursuing her complaint, and in
commencing the disciplinary process based upon her complaint. Even absent the several
steps that Union took to support plaintiff which are not reflected in the First Amended
Complaint, plaintiff has failed to sufficiently allege that Union failed to comply with the
Policy to promptly and efficiently investigate this matter. Based on the foregoing,
plaintiffs First Amended Complaint fails to plausibly state that Union was deliberately
indifferent in violation of Title IX.

Plaintiff also alleges that Union College has a “checkered past with Title IX
Complaints.” Compl. p. 13. To support that allegation, plaintiff points to an alleged OCR
investigation commenced in July, 2015, more than two years prior to plaintiff attending
the College. Id. at ff 100-103. Plaintiff also supports this allegation with harmful and
speculative claims, qualified by “[b]ly was of example only” and “upon information and
belief,” that Union improperly handled complaints of sexual misconduct. Compl. J 105.
This implies that plaintiff is alleging that Union had a pre-incident policy of failing to
adequately respond to sexual assault. However, plaintiff has failed to allege any actual
knowledge on behalf of Union College of a heightened risk. See, Tubbs v. Stony Brook
Univ., 2016 U.S. Dist. LEXIS 28465, at *26 (S.D.N.Y. 2016). In addition, the mere fact
that an OCR investigation was commenced, without more, is insufficient to constitute
deliberate indifference by Union. See, id. at *28 (“[t]he Court agrees that a plaintiff must

allege additional facts beyond past incidents of assault on campus fo sustain a pre-

19
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 26 of 39

assault Title IX claim.) See also, Ross v. Corp. of Mercer Univ., 506 F.Supp.2d 1325,
1356 (M.D.Ga. 2007) (‘[t]he mere fact that students at Mercer have been victims of sexual
assault in the pastis, unfortunately, not uncommon for a University setting. Past incidents
of assault alone-without any evidence of deliberate indifference on Mercer's part-are not
enough to trigger Title 1X liability for Mercer."). As plaintiff has failed to allege that an
OCR investigation commenced two years prior has any relation to this lawsuit, the mere
existence of this investigation is insufficient to allege that Union was deliberately
indifferent. In addition, plaintiff's speculative claims do not serve to legitimize plaintiff's
claims relative to Union's handling of plaintiff's complaint of sexual misconduct.

Based on the foregoing, plaintiff's first and second causes of action for violations
of Title IX fail to state causes of action. Therefore, both causes of action must be
dismissed.

POINT Il

PLAINTIFF’S FIRST AND SECOND CAUSES OF ACTION BROUGHT

UNDER TITLE IX MAY BE BROUGHT ONLY AGAINST INSTITUTIONAL

DEFENDANTS

In the alternative, if plaintiff's first and second causes of action are not dismissed,
the defendants seek an Order of the Court limiting plaintiff's Title IX claims to only
institutional defendants. The Supreme Court has held that “Title [1X reaches institutions
and programs that receive federal funds . . . but it has consistently been interpreted as
not authorizing suit against school officials, teachers, and other individuals[.]” Fitzgerald
v. Barnstable Sch. Comm., 555 U.S. 246 (2009). See also, Wolff v. State Univ. of N.Y.
College at Cortland, 2016 U.S. Dist. LEXIS , at *73 (N.D.N.Y. 2016) (holding that

individual defendants cannot be held liable under Title IX because they are not recipients

20
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 27 of 39

of federal funds); Chandrapaul v. City Univ. of N.Y., 2016 U.S. Dist. LEXIS 52961
(E.D.N.Y. 2016).

Plaintiff's first and second causes of action are brought under Title IX may only be
asserted against the institutional defendants, as it is axiomatic that there is no liability for
individuals under Title IX. See, Fitzgerald, 555 U.S. at 246. The First Amended
Complaint appears to assert these causes of action against “the University defendants”
(defined therein as the Board of Trustees of Union College and Union College). However,
plaintiff's initial complaint did assert these causes of action against the individual named
defendants as well. As such, the defendants respectfully request an Order limiting
plaintiff's first and second causes to only institutional entities should the first and second
causes of action not be dismissed pursuant to this motion.

POINT Ili

PLAINTIFF’S THIRD CAUSE OF ACTION FOR NEGLIGENCE MUST BE
DISMISSED AS IT FAILS TO STATE A CAUSE OF ACTION

Plaintiff's First Amended Complaint alleges that Union breached its “duty of care”
to plaintiff, namely its “duty of reasonable care to protect Plaintiff from a sexually hostile
environment which Defendants fostered{.]” Compl. 9 261. But any duty that Union owed
to plaintiff arises solely out of the parties’ contractual relationship. Because the only
duties that Union owed to plaintiff are contractual in nature, any negligence cause of
action fails as a matter of law.

Under New York law, a plaintiff is not entitled to recover for negligence unless (1)
the defendant owed the plaintiff a cognizable duty of care; (2) the defendant breached or
failed to exercise that duty; and (3) the plaintiff suffered injury as a proximate result of that

failure. See, Keating v. Town of Burke, 86 A.D.3d 660 (3d Dep’t 2011). When the duty

21
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 28 of 39

of care at issue is created entirely by contract, no tort liability can lie. New York Univ. v.
Cont Ins. Co., 87 N-Y.2d 308, 316 (N.Y. 1995); Clark-Fitzpatrick, Inc. v. Long Island R.
Co., 70 N.Y.2d 382, 389-90 (N.Y. 1987). New York courts have affirmatively rejected the
doctrine of “in loco parentis” at the college level. Faiaz v. Coigate Univ., 64 F. Supp. 3d
336, 362 (N.D.N.Y. 2014) (citing Pasquaretto v. Long Island Univ., 106 A.D.3d 794, 795
[2d Dep't 2013] for the proposition that the college had no legal duty to shield its students
from the dangerous activity of other students.)

Furthermore, it is settled that absent some separate voluntary undertaking, a
university owes its students no other, non-contractual duty of care.” See, e.g., Talbot v.

N.Y. Inst. of Tech, 225 A.D.2d 611 (2d Dep't 1996); Vought v. Teachers College,

 

Columbia University, 127 A.D.2d 654, 655 (2d Dep't 1987). See also, Prasad v, Cornell

 

Univ., 2016 U.S. Dist. LEXIS 161297, at *73~-74 (N.D.N.Y. 2016) (“Simply alleging a duty
of care does not transform a breach of contract claim into a tort claim.”) As the First
Amended Complaint alleges no such separate undertaking,® plaintiff's third cause of
action for negligence fails as a matter of law and must be dismissed.
POINT IV

PLAINTIFF’S FOURTH CAUSE OF ACTION FOR INTENTIONAL

AND/OR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS MUST

BE DISMISSED AS IT FAILS TO STATE A CAUSE OF ACTION

a. Plaintiff's cause of action for intentional! infliction of emotional
distress fails to state a cause of action

 

5 For purposes of this motion, the defendants will assume that plaintiff is alleging that Union's Sexual
Misconduct Policy forms the contract between Union and plaintiff. The defendants are not admitting or
confirming the accuracy of these allegations.

6 It is clear that there are not separate, non-contractual undertakings apart from the alleged contractual duty

arising from the Policy. Furthermore, there is no New York cause of action for negligent prosecution or
investigation. See, Prasad v. Cornell Univ., 2016 U.S. Dist LEXIS 161297, at *74 (N.D.N.Y. 2046).

22
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 29 of 39

The tort of intentional infliction of emotional distress has three elements: (1)
extreme and outrageous conduct; (2) intent to cause, or disregard of a substantial
probability of causing, severe emotional distress; and (3) a causal connection between
the conduct and injury. See, Leff v. Our Lady of Mercy Academy, 150 A.D.3d 1239 (2d
Dep't 2017). New York courts are “very strict” in applying these elements. See, Gay v.
Carlson, 60 F.3d 83, 89 (2d Cir. 1995); Martin v. Citibank, N.A., 762 F.2d 212, 220 (2d
Cir. 1985).

Further, “[a] cause of action for either intentional or negligent infliction of emotional
distress must be supported by allegations of conduct by a defendant ‘so outrageous in
character, and so extreme in degree, as to go beyond all possible bounds of decency,

my

and be regarded as atrocious, and utterly intolerable in a civilized community.” Howell v.
New York Post Co., 81 N.Y.2d 115, 122 (N.Y. 1993), quoting, Murphy American Home
Prods. Corp., 58 N.Y.2d 293, 303 (N.Y. 1983). See also, Martin v. Citibank, N.A., 762
F.2d 212, 229 (2d Cir. 1985). Determining whether the alleged conduct is sufficiently
outrageous to be actionable is a question of jaw for the Court. Howell, 81 N.Y. 2d at 122.

The gravamen of the First Amended Complaint is that Union failed to abide by its
own procedural guidelines and regulations in conducting its investigation and resolving
the complaint. Compl. ff] 269-271. Even if true, this conduct does not constitute the
extreme and outrageous behavior—typically involving physical or psychological abuse or
a long-running campaign of harassment—that New York courts find an adequately pled

claim for intentional infliction of emotional distress. See, e.g., Cavallaro v. Pozzi, 28

A.D.3d 1075, 1078 (4th Dep’t 2006).

23
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 30 of 39

Indeed, several courts have held that a university's handling of investigation and
hearing of sexual harassment charged was not sufficiently “extreme and outrageous” fo
constitute a claim for intentional infliction of emotional distress. See, Fraad-Wolff_v.
Vassar College, 932 F. Supp. 88, 93-94 (S.D.N.Y. 1996) (finding the college's handling
of investigation and hearing of sexual harassment charges against a student did not
support an HED claim); Fellheimer v, Middlebury Coll., 869 F. Supp. 238, 247 (D. Vt.
1994); Doe v. Rider Univ., 2018 U.S. Dist. LEXIS 7592, *50-51 (D.N.J. 2018) ("A college's
decision, when confronted with a student's accusation of rape, to confront another student
with the charges, hold a hearing, and support the findings of the tribunal on appeal cannot

form the basis of an HED claim, even if various procedural errors are alleged by the
plaintiff."); Doe v. Coll. of Wooster, 243 F.Supp.3d 875, 895 (N.D. Ohio 2017) ("Because
it is undisputed that Wooster took the action it did against plaintiff in response to a claim
of sexual assault lodged by another student, the alleged conduct in this case fails to meet
this demanding standard.”) As such, plaintiff's allegations fail to plausibly allege
sufficiently culpable conduct to state a cause of action for intentional infliction of emotional
distress.

b. Plaintiff's cause of action for negligent infliction of emotional
distress fails to state a cause of action

Under New York law, a plaintiff may recover for negligent infliction of emotional
distress under one of two theories: (1) the “bystander theory” or (2) the “direct duty
theory.” United States ex re/. Ben-Shlush v. St. Luke’s-Roosevelt Hosp., 2000 U.S. Dist.
LEXIS 3039, *11(S.D.N.Y. 2000). See afso, Mortise v. United States, 102 F.3d 693, 696
(2d Cir. 1996). Here, plaintiff clearly has no cause of action under the “bystander theory,”

which requires that she have witnessed the death or serious bodily injury of a member of

24
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 31 of 39

her immediate family. See, Mortise, 102 F.3d at 693. Thus, it is presumed that plaintiff's
claim will rest on the “direct duty theory,” under which she must show that she “suffered
an emotional injury from [the defendants'] breach of a duty which unreasonably
endangered her own physical safety,” (id, at 693), or causes her to fear for her physical
safety. See, Johnson v. New York City Bd. of Educ., 704 N.Y.S.2d 281 (2d Dep't 2000).
The duty alleged “must be specific to the plaintiff, and not some amorphous, free-floating
duty to society.” Mortise, 102 F.3d at 693. “[I]t is well settled that the ‘circumstances
under which recovery may be had for purely emotional harm are extremely limited and,
thus, a cause of action seeking such recovery must generally be premised upon a breach
of duty owed directly to the plaintiff which either endangered the plaintiff's physical safety

m™

or caused the plaintiff fear for [her] own physical safety.” Simpson v. Uniondale Union
Free Sch. Dist., 702 F.Supp.2d 122, 134 (E.D.N.Y. 2010).

Plaintiff's negligent infliction of emotional distress claim must be dismissed
because plaintiff has not alleged one of the “extremely limited” circumstances where
Union’s conduct endangered plaintiff's physical safety or caused her to fear for her own
safety. See, Id. In addition, a cause of action for negligent infliction of emotional distress
also requires a showing of (1) extreme and outrageous conduct, (2) a causal connection
between the conduct and the injury, and (3) severe emotional distress. Id. Plaintiff's
claim must also be dismissed, as plaintiffs claims that Union failed to abide by its own
procedural guidelines and regulations in conducting its investigation and resolving the

complaint does not constitute “extreme and outrageous conduct.” Based on the

foregoing, plaintiff's claim for negligent infliction of emotional distress must be dismissed.

25
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 32 of 39

Based on the foregoing, plaintiffs fourth cause of action for negligent and/or
intentional infliction of emotional distress must be dismissed, as plaintiff's First Amended
Complaint fails to state a cause of action under either theory.

POINT V

PLAINTIFF’S FIFTH CAUSE OF ACTION FOR BREACH OF CONTRACT
MUST BE DISMISSED AS IT FAILS TO STATE A CAUSE OF ACTION

Under New York law, “an implied contract is formed when a university accepts a
student for enrollment.” Papelino v. Albany College of Pharm. of Union Univ., 633 F.3d
81, 93 (2d Cir. 2011). “The terms of the implied contract are contained in the university's
bulletins, circulars and regulations made available to the student.” Id. (internal quotation
marks omitted). As alleged in the First Amended Complaint, plaintiff's contract claim
arises from the Union College Sexual Misconduct Policy. This Policy, according to the
First Amended Complaint, implies an agreement between Union and its students to
conduct prompt and equitable investigations into, and adjudication of, compiaints of
sexual misconduct.

Plaintiff's allegations about Union's failure to provide things that either are not
provided for in the policies and procedures or are expressly forbidden by them cannot
constitute a breach of contract claim. As an example, plaintiff alleges that she was not
provided the investigation report and supporting documentation in advance of the pre-
decision conference. Compl. I] 156-188. However, the Policy is clear that, while the
report is made available for both parties to review and submit written feedback on, it is
not to be taken or copied by either party. Murphy Aff., Ex. A, p. 50. This and similar
allegations related to Union's failure to do things which are specifically not allowed or not

addressed under the Policy cannot constitute breaches of the Policy.

26
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 33 of 39

In addition, plaintiff alleges that Union breached its contractual undertakings by
failing to “abide by the Policy and/or the Administrative Policy”. Compl. [ 281. Such
general statements of university policy cannot give rise to a claim for breach of contract.
See, Ward v. New York Univ., 2000 U.S. Dist. LEXIS 14067, *10-—12 (S.D.N.Y. 2000)
(holding that “general statements of policy... cannot [be] the basis of a breach of contract
claim.); Gally v. Columbia Univ., 22 F.Supp.2d 199, 208 (S.D.N.Y. 1998) (holding that “a
general statement of adherence by [a school] to existing antidiscrimination laws ... does
not create a separate and independent contractual obligation”). Plaintiff's First Amended
Complaint makes only conclusory allegations concerning Union's breach of any of these
general statements. These broad allegations fail to properly allege that Union breached
the Policy.

By premising a cause of action on Union’s Policy, plaintiff asks this Court to second
guess discretionary and reasoned judgments of educational professionals following the
Policy guidelines. New York courts have held that “when a disciplinary dispute arises
between the student and the institution, judicial review of the institution's actions is limited
to whether the institution acted arbitrarily or whether it substantially complied with its own
rules and regulations.” Routh v. University of Rochester, 981 F. Supp. 2d 184, 208
(W.D.N.Y. 2013). “Plaintiff must identify the specific terms of the implied contract that the
claims were violated by the university.” Id. “The mere allegation of mistreatment without
the identification of a specific breached promise or obligation does not state a claim upon
which relief can be granted.” Gally v. Columbia Univ., 22 F. Supp. 2d 199, 207 (S.D.N.Y.

19978).

at
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 34 of 39

Plaintiff's allegations confirm that Union, at the very least, “substantially complied
with its own rules and regulations,” and therefore the First Amended Complaint fails to
state a claim for breach of contract.

Plaintiff claims that her advisor, who chose to appear remotely, was not abie to
properly hear or see the finalized report. Compl. {J 141-144. Union's Policy gives both
the complainant and respondent the opportunity to bring an advisor of their choosing to
the review of the final report. Murphy Aff., Ex. A, p. 50. It does not provide for remote
connection for advisors not present at the review. See, Id. Indeed, the accommodation
of remote connectivity for an advisor who chose not to appear for this review is above
and beyond what Union was required to do under the Policy. Id. Choices made by
plaintiff's own advisor (an employee of plaintiff's attorney) does not form the basis for a
breach of contract claim.

Plaintiff also claims that respondent was improperly permitted to review the
complaint and submit a response. Compl. 116. This is expressly permitted under the
Policy. Murphy Aff. Ex. A, pp. 43-45. The Policy states that if the respondent contests
the conduct alleged in the complaint, then “they will be asked to provide a written
response to the information contained in the Complaint Form.” id. at p. 45.

Plaintiff argues with the order in which the investigators conducted their
investigation. Compl. ff 119, 123-125. While Union's written policies provide that
neutral investigators are appointed to conduct an investigation, neither the complainant
nor the respondent may dictate the manner in which the investigation is conducted, nor

is the order set forth in the Policy. Ex. A, pp. 46-47’. This is a matter of professional

 

? Each of plaintiff's specific allegations of non-compliance with the Policy are addressed below.

28
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 35 of 39

judgment for the investigators, which is subject to review upon the submission of the
investigative report to the Senior Associate Dean of Students and Director of Student
Conduct and the Title IX Coordinator. In any event, the complaint concedes that the
investigators did interview witnesses, including at least three witnesses identified by
plaintiff. Compl. JJ 121-131, 134. Plaintiff's argument that the witness interviews should
have been conducted in a different order does not constitute Union's breach of the Policy
because it is not provided for in the Policy. See, Routh, 981 F.Supp.2d at 208.

In addition, the First Amended Complaint makes various complaints about the
composition of the Adjudication Panel and plaintiffs pre-decision conference. Compl. If
151-154. The Adjudication Panel was properly composed of (1) the Associate Dean of
Students; (2) two faculty members; (3) the Director of Residential Life; and (4) a Union
Student. Id. at ] 152. This is proper under the Policy. The Policy sets forth that the Panel
will consist of four members which fypica/ly consists of two faculty or staff members, two
students, and the chair, who is a Senior Student Affairs Administrator. Murphy Aff., Ex.
A, pp. 51-52 (emphasis added). The Panel in this case consisted of five members who
are from the categories mentioned in the Policy. See, id. The First Amended Compiaint
also incorrectly implies that essential Union employees were not on the Adjudication
Panel. Compl. [J] 151-152. Indeed, the Title IX officer is not on the Adjudication Panel,
but rather se/ects the adjudication panel. Murphy Aff., Ex. A, pp. 50-51.

The First Amended Complaint also alleges that Dr. Kelley and college counsel
were not present at the pre-cdecision conference. Compl. Jf 151-152. This is proper
under Union's Policy. The Policy states as follows: “Present at the Pre-Decision

Conference will be the Complainant and their advisor or the Respondent and their advisor

29
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 36 of 39

as well as the Administrative Panel members, the Title IX Coordinator, and/or College
counsel.”

Plaintiff also alleges that she was not provided with the investigative report or its
supporting documents prior to, or at, the pre-decision conference. Compl. Ff 155-158.
Complainant is specifically not provided with the investigative report under the Policy.
The Policy states that while the investigative report is made available for review, “the
documents and any evidence, either originals or copies, will not be permitted to leave the
office.” Murphy Aff., Ex. A, p. 50.

The First Amended Complaint implies that the respondent was given more
opportunities to submit and rebut the evidence than plaintiff. Compl. J 162-166.

Not only is this factually inaccurate, a review of the Policy reveals that Union
followed the Policy in conducting the respondent's pre-decision conference. The Policy
states that at the pre-decision conference, both the complainant and the respondent were
permitted to “comment on and respond to the information presented, ask and answer
questions, and provide additional information that should be considered prior to a final
decision being rendered regarding the disciplinary complaint.” Murphy Aff., Ex. A, p. 52.
Furthermore, “[t]he Complainant and Respondent may each provide a rebuttal statement,
impact statement or narrative, or identify any new documents or information that may be
relevant to the finding at the Pre-Decision Conference.” id. Indeed, plaintiff exercised
this right by submitting questions to be asked of the respondent at the pre-decision
conference. Compl. J 168. Plaintiffs criticisms of the substance of the information

provided by the respondent are improper, as these issues were considered in the

30
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 37 of 39

deliberation process. This lawsuit is not the forum for a rehearing, even though that
appears to be the primary focus of plaintiff's First Amended Complaint.

Following the conferences, both parties were given an opportunity to review the
entire transcript of the pre-decision conferences of both parties, and may provide
“additional information, statements, or questions a party determines should be raised with
the other party.” Murphy Aff., Ex. A, p. 52. Plaintiff's First Amended Complaint reflects
that she took that opportunity and provided the Panel with twelve pages of both
corrections to her transcript and responses to the respondent's transcript. Compl. { 184.
Those corrections were then provided to the Panel in connection with their consideration
of the investigative report, supporting documentary evidence, and transcripts from the
pre-decision conference. ld.

The Panel deliberated and determined that, by a preponderance of the evidence,
it was more likely than not that respondent was not responsible for the conduct alleged in
plaintiff's First Amended Compiaint. Compl. J 191; Murphy Aff., Ex. A, p. 55. Plaintiff's
attempts to substitute her own judgment of the evidence does not change the fact the
Union adhered to its Policy in investigating and resolving plaintiffs complaint of sexual
misconduct under the Policy. A review of the Policy revea!s that Union complied with the
directives in the policy in efficiently and equitably resolving this complaint. See generally,
Murphy Aff., Ex. A.

With regard to plaintiff's appeal, Union complied with the Policy by appointing
Union's Chief of Staff, Darcy Czajka, to act as Chair of the Appeals Panel. Compl. J 213.
Under the Policy, Appeals Panels are comprised of “three impartial, trained persons: a

senior administrator appointed by the President or his/her designee, who acts as the chair

31
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 38 of 39

of the Panel, and two trained panel members, who are part of the Adjudication Panel pool
of members and were not part of the original decision making process.” Murphy Aff., Ex.
A, p. 59. As a senior administrator, Ms. Czajka was an appropriate Chair of the Appeals
Panel under the Policy. Id. The allegation that the Chief of Staff's role is to protect
institutional interests is based on the false premise that those interests were opposed to
compliance with its own policies and applicable statutes. Compl. § 215. In addition, this
premise is based on the faulty and speculative assumption that Union College was biased
toward one side or another in resolving plaintiff's complaint. Id.

In addition, plaintiff was not entitled to the documentation and information she
deems herself entitled to in consideration of the appeal. Compl. Jf 204-211.
Nonetheless, she received it from Union. Compl. Jf 210-211; Murphy Aff., Ex. A, p. 59.
Under the Policy, Union properly issued a written decision detailing the outcome of the
appeal following the Appeal Panel’s deliberation. Murphy Aff., Ex. A, p. 60.

Based on the foregoing, the First Amended Complaint reveals that Union
conducted a disciplinary process that fully conformed to Union’s Policy. Plaintiff's
dissatisfaction with the outcome is an insufficient basis to state a claim for breach of
contract. Therefore, plaintiff's claim for breach of contract must be dismissed.

POINT VI

PLAINTIFF DOES NOT HAVE A PRIVATE RIGHT OF ACTION UNDER
THE VIOLENCE AGAINST WOMEN ACT

Piaintiff's First Amended Complaint alleges that Union violated the Violence
Against Women Act ("“VAWA’) in investigating and adjudicating plaintiff's complaint of
sexual misconduct against another student. Compl. ff] 226-233. These allegations are

improper as plaintiff does not have a cause of action against the defendants under VAWA.

32
Case 1:19-cv-00284-GLS-CFH Document 23-3 Filed 05/06/19 Page 39 of 39

Specifically, the Supreme Court in United States v. Morrison, (529 U.S. 598, 627 (2000))
held that there is no private right of action under the remedial provisions of the Violence
Against Women Act. See a/so, Esposito v. New York, 453 Fed.Appx. 37, 39 (2d Cir.
2011); Clesi v. Zinc Corp. of Am., 2011 U.S. Dist. LEXIS 16441, *6 (N.D.N.Y. 2001). As
such, any claim arising under VAWA is improper and must be dismissed.
CONCLUSION

Even if the allegations in plaintiff's First Amended Complaint are accepted as true,
it fails to state a claim upon which relief can be granted. The First Amended Complaint
reflects that Union followed its policies and procedures set forth in its Sexual Misconduct
Policy to equitably, impartially, and efficiently resolve plaintiff's complaint. As such, the
defendants respectfully request an Order dismissing plaintiff's complaint, with prejudice
and on the merits, pursuant to Fed. R. Civ. Pro. 12(b)(6), together with such other and
further relief the Court may deem just and proper.

DATED: May 6, 2019

CARTER, CONBOY, CASE, BLACKMORE

MALONEY & LAIRD, P.C.

By:

 

MICHAEL J. MYRPHY CS
Bar Roll No.: 702244

Attorneys for Defendants

Office and P.O. Address

20 Corporate Woods Boulevard

Albany, NY 12211-2396

Phone: (518) 465-3484

E-Mail: mmurphy@carterconboy.com

TO: NESENOFF & MILTENBERG, LLP
Attorneys for Plaintiff
363 Seventh Avenue, Fifth Floor
New York, NY 10001

33
